DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Awaji et al. “Fundamental Studies on in vivo and in vitro Pearl Formation—Contribution of Outer Epithelial Cells of Pearl Oyster Mantle and Pearl Sacs” (September 16th, 2011; hereinafter Awaji) in view of Batzer; William B. (US 20070193526 A1; hereinafter Batzer).
Regarding claim 1 Awaji teaches:
A method of producing a cultured bivalve mollusk pearl. (See abstract) 
Comprising the steps of: providing a nucleus bead material. (Page 2, Col. 1) In pearl production with cultured pearl oysters, a tissue fragment prepared from a pallial zone of a pearl oyster’s mantle (donor) is implanted into the gonad of other pearl oysters (recipient). A small inorganic bead (pearl nucleus) made from the nacre of a freshwater mussel (family Quadrulidae) is also inserted and put in contact with the implanted mantle allograft.
 5Providing a bivalve mollusk mantle donor tissue. (Page 2, Col. 1) In pearl production with cultured pearl oysters, a tissue fragment prepared from a pallial zone of a pearl oyster’s mantle (donor) is implanted into the gonad of other pearl oysters (recipient). A small inorganic bead (pearl nucleus) made from the nacre of a freshwater mussel (family Quadrulidae) is also inserted and put in contact with the implanted mantle allograft.
Anesthetizing a bivalve mollusk to provide an anesthetized bivalve mollusk. (Page 3, Col. 2) To observe the histological structures of a mantle, a young pearl oyster (50 mm in shell height) was anesthetized with 0.1% phenoxyethanol in seawater
Implanting the nucleus bead material and the bivalve mollusk 10mantle donor tissue in the anesthetized bivalve mollusk. (Page 7, Col. 1) An inorganic bead (7 mm in diameter), made from freshwater mussel shell, was also inserted and put in contact with the allograft. About 1 h after the operation, the recipient pearl oysters were returned to the nets. 
Allowing growth of the cultured bivalve mollusk pearl for a pre- determined period of time; and harvesting the cultured bivalve mollusk pearl from the bivalve mollusk. (Page 35, Col. 2) Among the 38 pearl oysters used for the study, 13 animals held the implanted bead in their soft body after 1 year. One of the 13 beads retrieved from the oysters was completely covered with nacreous layers, but the others were without pearl layers of any kind.
Awaji does not explicitly teach creating an opening in a shell of the anesthetized bivalve mollusk. Batzer teaches:
Creating an opening in a shell of a bivalve mollusk. (See Fig. 1 #14); [0021]
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the method of Awaji to incorporate the teachings of Batzer in order to gain the advantages of a less technical and laborious method of producing pearls [0006].
Regarding claims 6-7 Awaji, in view of Batzer, discloses all of the limitations of claim 1. Awaji further teaches:
Wherein the bivalve mollusk mantle donor tissue is harvested from a second bivalve mollusk. (Page 7, Col. 1) A mantle fragment (2–3 mm square) was prepared from the pallial zone of a donor pearl oyster mantle, from which the inner epithelium had been removed, and was implanted into the recipient gonad through the transverse incision (8–10 mm) made into the gonad near the adductor muscle with a scalpel blade (…) About 1 h after the operation, the recipient pearl oysters were returned to the nets.
Wherein the bivalve mollusk mantle donor tissue is harvested from a second bivalve mollusk of a same species as the bivalve mollusk. (Page 7, Col. 1) Mature P. fucata, 70–80 mm in shell height, were kept in nets in the Gokasho Bay, Mie, Japan. A mantle fragment (2–3 mm square) was prepared from the pallial zone of a donor pearl oyster mantle, from which the inner epithelium had been removed, and was implanted into the recipient gonad through the transverse incision (8–10 mm) made into the gonad near the adductor muscle with a scalpel blade.
Regarding claim 8 Awaji, in view of Batzer, discloses all of the limitations of claim 1. Awaji further teaches:
Wherein the nuclei bead material is a shell fragment of a 25second bivalve mollusk. (Page 2, Col. 1) A small inorganic bead (pearl nucleus) made from the nacre of a freshwater mussel (family Quadrulidae) is also inserted and put in contact with the implanted mantle allograft.
Regarding claim 15 Awaji, in view of Batzer, discloses all of the limitations of claim 1. Awaji further teaches:
Wherein the pre-determined period of time is from 6 months to 3 years. (Page 35, Col. 2) Among the 38 pearl oysters used for the study, 13 animals held the implanted bead in their soft body after 1 year. One of the 13 beads retrieved from the oysters was completely covered with nacreous layers, but the others were without pearl layers of any kind.
Regarding claim 16 Awaji, in view of Batzer, discloses all of the limitations of claim 1. Awaji further teaches:
Wherein the nuclei bead material in step e) is wrapped in a pearl sac. (abstract) Histological studies using pearl oyster Pinctada fucata have revealed that the outer epithelial cells emigrate from the allograft, proliferate, and form a pearl sac surrounding the bead. Following the pearl-sac formation, the pearl-sac epithelia start to form calcium carbonate crystals, such as nacre, on the bead showing morphological characteristics closely related with the crystal structures.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Awaji in view of Batzer, further in view of Pearl-Guide “I want to learn how to implant a nucleus in a clam” (January 10th 2008; hereinafter Pearl-guide).
Regarding claims 2-4 Awaji, in view of Batzer, discloses all of the limitations of claim 1. Awaji in view of Batzer does not teach. Pearl-guide teaches:
Wherein the bivalve mollusk is a Quahog. (Page 2, comment from user kb2rocket); (See attached reference) when I finaly attempt the implants I will post ALL the results good or bad thank you all for your input I would really like to see those u tube video's but I am using a webtv web browser and its not compatable. I may as well tell you what mollusk I plan on using but I fear your responces be kind. its the quahog clam. I work with the man that found a purple pearl in his steamed clams that made national news.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the method of Awaji, in view of Batzer, to incorporate the quahog, as taught by Pearl-guide in order to gain the advantages of expanding pearl production in bivalves.
	The examiner would like to note that the Quahog/hard clam is from the subclass of Heterodonta, and family Veneridae, and therefore meets the limitations of claims 2-4.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Awaji in view of Batzer, further in view of Blay et al (June 18th, 2018; hereinafter Blay).
Regarding claim 5 Awaji in view of Batzer discloses all of the limitations of claim 1. Awaji further teaches:
Young bivalve mollusk. (Page 3, Col. 2)
Awaji, in view of Batzer does not teach where the bivalve mollusk is 3.5 years or younger. However Blay teaches:
Wherein the bivalve mollusk is 3.5 years or younger in age. (abstract) a result supported by an analysis where the level of expression for a panel of genes associated with biomineralization was greatest in donors within the 12 to 18 months age group. These results indicate that donors aged between 12 and 18 months have high potential for biomineralisation and nacre deposition, and likely produce larger and higher quality cultured pearls than older donors.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the method of Awaji, in view of Batzer, to incorporate bivalve mollusks 3.5 years of age or younger, as taught by Blay, in order to gain the advantages of optimum pearl production, and since discovering optimum or workable ranges involves only routine skill in the art.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Awaji in view of Batzer, further in view of McGinty et al (June 15th 2011; hereinafter McGinty).
Regarding claim 9 Awaji, in view of Batzer, discloses all of the limitations of claim 1. Awaji in view of Batzer does not explicitly teach. McGinty teaches:
Wherein the nuclei bead material is of a second bivalve mollusk of a same species as the bivalve mollusk. (See Fig. 1; allograft of same species of bivalve mollusk); (Para 2.1 Materials and methods) Four of these segments were each used as allografts (species controls) and four used as xenografts (experimental treatment) (Fig. 1). Individual genetic effect of the donor oyster on pearl quality was controlled for by implanting tissue from the same donor in both oyster species. According to the gonad size of the host oyster appropriately sized nuclei (ranging from 5.76–7.88 mm to 0.28–0.73 g in size and weight, respectively) were implanted together with the mantle tissue.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the nuclei bead material, which is a shell fragment of a second bivalve mollusk of Awaji in view of Batzer, to incorporate a second bivalve mollusk of a same species, as taught by McGinty, as an obvious substitution of functional equivalent, and since Batzer discloses that suitable alternative nuclei materials are known and used [0023] of Batzer.
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Awaji in view of Batzer, further in view of Gotoh; Hideyuki (US 3871333 A; hereinafter Gotoh).
Regarding claims 10-13 Awaji, in view of Batzer, discloses all of the limitations of claim 1. Awaji further teaches:
Placing the nuclei bead material and the bivalve mollusk mantle donor tissue in the anesthetized bivalve mollusk in an area within the gonad. (Page 2, Col. 1) In pearl production with cultured pearl oysters, a tissue fragment prepared from a pallial zone of a pearl oyster’s mantle (donor) is implanted into the gonad of other pearl oysters (recipient). A small inorganic bead (pearl nucleus) made from the nacre of a freshwater mussel (family Quadrulidae) is also inserted and put in contact with the implanted mantle allograft.
Awaji does not teach:
Cutting through a mantle of the anesthetized bivalve mollusk to allow access 30to a gonad, a gut, or an abductor muscle. 
Closing the opening in the shell
Batzer teaches:
Closing the opening in the shell. (See Fig. 2 #76); [0040]
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the method of Awaji, to incorporate closing an opening in the shell, as taught by Batzer in order to gain the advantages of preventing ejection of the nuclei.
Awaji in view of Batzer does not teach. Gotoh teaches:
Cutting through a mantle to allow access 30to a gonad. (See Fig. 4 #4); (abstract) perforating a hole through the shell of the abalone, depositing a nucleus bead on the reproductive organ of the abalone through said hole of the shell, covering the hole with a lid and bonding agent, and raising the thus treated abalone until the nacreous concretion to be gradually formed about the bed grows sufficiently great within the body of the abalone; in order to culture desirably round pearls.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the method of Awaji in view of Batzer to incorporate the step of cutting through a mantle to allow access to a gonad, as taught by Gotoh, in order to gain the advantages of improved pearl cultivation without endangering the life of the mollusk.
Awaji, in view of Batzer, further in view of Gotoh does not teach:
Wherein steps i) and ii) relate to the gut.
Wherein steps i) and ii) relate to the abductor muscle.

It would have been obvious to one having ordinary skill in the art at the time of filing as an obvious substitution of functional equivalent to perform the procedural method step targeting the abductor and/or gut since a simple substitution of one known element for another would obtain predictable results. 
It is further noted that the instant disclosure routinely mentions "the gut, the gonad, or the abductor muscle..." for the preferable location of the nuclei bead placement, without providing reasoning for each individual location, this lack of reasoning calls into question the criticality of the claimed location over the others disclosed, for example in the instant disclosure page 7.
Regarding claim 14 Awaji, in view of Batzer, in view of Gotoh, discloses all of the limitations of claim 1. Awaji, in view of Batzer does not teach. Gotoh further teaches:
Further comprising subsequent to step e) and prior to step f) a step of: shielding with a sealant a first area of the shell that is over the opening and a second 10area of the shell that is surrounding the first area of the shell. (See Fig. 4 #5, 13, 14, 15); (Column 3, lines 15-20) In order to completely shut the opening 9 of the shell and hold the bead 11 firmly in place, a suitable amount of a water insoluble bonding agent or cement 15 is applied on the outside surface of the shell, sufficiently covering the disc 14 and the bent portion of the pin 12.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the method of Awaji in view of Batzer, to incorporate shielding with a sealant a first area of the shell that is over the opening and a second 10area of the shell that is surrounding the first area of the shell, as taught by Gotoh, in order to gain the advantages of protecting the internal organs of the mollusk.
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
Applicant argued, “Additionally, in Batzer the nuclei themselves are not placed inside the mollusk by simply passing them through the holes drilled in the shells of the mollusks.” However, the reference of Batzer has been used for teaching the limitation of creating an opening in a shell of a bivalve mollusk, see rejection above. The step of drilling holes in the shell has not been claimed.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the prior art of Awaji is a more technically critical method of mantle insertion, which requires more precision and skill. The prior art of Batzer discloses that a common problem with pearl production is, “Learning where and how to appropriately make the incision into the oyster's organs, insert the nucleus, and insert the piece of mantle tissue next to the nucleus requires substantial training” [0006]. Therefore, it would have been obvious to one of ordinary skill within the art at the time of filing to incorporate the teachings of Batzer in order to simplify the method of insertion. 
In response to applicant’s argument that, “Based on this disclosure in Awaji, there would be no motivation for one having ordinary skill in the art to modify the method to include drilling holes in the mollusk shell (which would increase the likelihood of contamination) based on Batzer”, this is not found persuasive. Awaji does not disclose zero contamination with their method. In pearl nucleation there is some risk of contamination or rejection, as disclosed in Batzer [0006]. Awaji further discloses that more research and technical development is needed (Section 5. Future Prospects).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644         

/MONICA L BARLOW/Primary Examiner, Art Unit 3644